After Remand from the Alabama Supreme Court

YATES, Presiding Judge.
This court, on October 4, 2002, affirmed the trial court’s judgment, without an opinion. Evans v. Evans, 878 So.2d 346 (Ala.Civ.App.2002) (table). The Alabama Supreme Court has reversed this court’s judgment and has remanded the case. Ex parte Evans, 875 So.2d 297 (Ala.2003). In compliance with the supreme court’s opinion, the judgment of the trial court is reversed, and the case is remanded for the trial court to conduct a hearing on the merits of the wife’s Rule 59, Ala. R. Civ. P., motion.
REVERSED AND REMANDED FOR FURTHER PROCEEDINGS.
CRAWLEY, THOMPSON, and PITTMAN, JJ., concur.